DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-7, 9-13, 15 and 17-18 are pending and have been examined in this application. 
Claims 1, 5, 9, 12, 13, 15, 17 and 18 are currently amended; claims 2-4, 6-7 and 10-11 are original; claims 8, 14, 16 and 19-20 are canceled;
Claims 1-18 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/11/2020 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-13 have been considered but are moot because the arguments does not apply to the current interpretation of Sampson necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 1 it is recited in lines 4-6 of claim 1 wherein "…cable retainer that receives and retains the cable…a fairing disposed about the cable retainer that couples to the aircraft…" It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “a cable retainer apparatus” that is intended for use with an “a cable and an aircraft” or the more narrow in scope combination of an “an aircraft comprising with a cable and a cable retainer apparatus”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “cable retainer apparatus” whether "aircraft and cable” are present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “An aircraft” with “a cable and a cable retainer apparatus” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “aircraft and the cable” are purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “cable retainer apparatus” alone as indicated by the preamble of “A cable retainer apparatus for retaining a cable proximate a surface of an aircraft” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sampson (U.S. Pat. Pub. No. 20150041600 A1).
Regarding claim 1, Sampson teaches a cable retainer apparatus for retaining a cable proximate a surface of an aircraft, the cable retainer apparatus comprising:
(Sampson; 14) having a cable channel (Sampson; S1 see annotated figure below) that extends longitudinally through the cable retainer that  receives and retains the cable; and
a fairing (Sampson; 12) disposed about the cable retainer and that couples to the aircraft to support the cable retainer adjacent to the surface of the aircraft (intended use) wherein the cable retainer and fairing cooperate such that a first interference fit (Sampson; lower portion of 24) is defined between the cable retainer and the fairing, and a second interference fit (Sampson; 23) is defined between the cable and the cable retainer.

    PNG
    media_image1.png
    332
    549
    media_image1.png
    Greyscale

Regarding claim 2, Sampson teaches the cable retainer (Sampson; 14) comprises an elastomeric material, a polymeric material, a composite material, or a combination thereof [Sampson; 0023].
claim 3, Sampson teaches the cable retainer (Sampson; 14) is formed of a material having a hardness durometer of about or less than about 80 Shore A [Sampson; 0023].
Regarding claim 4, Sampson teaches the hardness durometer of the material is from about 50 Shore A to about 80 Shore A [Sampson; 0023].
Regarding claim 9, Sampson teaches the cable retainer (Sampson; 14) has opposing positive features (Sampson; 22 or ends of 14 defining the channel) that are disposed adjacent to the cable channel and that are configured to be moved from a nominal position away from each other for arranging the cable in the cable channel and to return to the nominal position to retain the cable in the cable channel.
Regarding claim 10, Sampson teaches wherein a gap (Sampson; gap between the opposing ends of 14) is defined between the opposing positive features when in the nominal position.
Regarding claim 13, Sampson teaches wherein the cable retainer (Sampson; 14) has one or more holes (Sampson; 32) formed therein spaced apart from the cable channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (U.S. Pat. Pub. No. 20150041600 A1) in view of Blanchard (U.S. Pat. Pub. No. 20100308169 A1).
Regarding claim 5, Sampson teaches the cable retainer (Sampson; 14) has a cross-section.
However, Sampson does not explicitly teach the cable retainer having the cross-section with a substantially "D"-shaped outer profile including a substantially linear section coupled to opposing ends of a substantially curved section.
Blanchard teaches the cable retainer (Blanchard; 210) having the cross-section with a substantially D-shaped outer profile including a substantially linear section (Blanchard; 216) coupled to opposing ends of a substantially curved section (Blanchard; see Fig. 2 for configuration).
Sampson and Blanchard are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the retainer of Sampson having the cross-section comprising substantially D-shaped such that a substantially linear section coupled to opposing ends of a substantially curved section. The motivation would have been provide appropriate grip during the retention. Additionally, it would have bene the In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to modify Sampson as specified in claim 5.
Regarding claim 6, Sampson as modified teaches the substantially the linear section (Blanchard; 216) is configured to interface with the surface of the aircraft (Blanchard; 102).
Regarding claim 7, Sampson teaches the substantially curved section (Samson; curved section of 22) is configured to interface with an inner surface of the fairing (Sampson; inner surface of 12).
Regarding claim 11, Sampson teaches the gap.
However, Sampson is silent to disclose the gap is from about 0.02 to about 0.06 inches. The Examiner notes that it would have been an obvious matter of design choice to provide the gap that is from about 0.02 to about 0.06 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to retain a cable of desired diameter. 
	Regarding claim 12, Sampson as modified teaches the cable retainer (Sampson; 22) has a substantially linear surface (Blanchard; 216) for interfacing with the surface of the aircraft (Sampson; 100), and wherein the cable channel (Sampson; Blanchard; channel of 22 for receiving 16). However, Sampson is silent to disclose the channel is offset from the substantially linear surface a distance of greater than In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to retain a cable of desired diameter.

	Allowable Subject Matter
Claims 15, 17 and 18 are allowed.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record have failed to teach at least the combination of the wing includes a skin having the outer surface and an inner surface that is opposite the outer surface, wherein the fairing has a flange section disposed adjacent to the outer surface, and wherein the cable retainer apparatus further comprises: a nut plate disposed adjacent to the inner surface of the skin; and a fastener extending through the flange section and the skin into the nut plate to couple the fairing to the wing along with the other recitations as claimed in claim 15 and 18.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631